Mr. Justice HerNawdez,
after making the above state-, ment of facts, delivered the opinion of the court.
The findings of fact and conclusions of law contained in the judgment appealed from are accepted, excepting the first conclusion of law, in so far as the complainant’s ownership of the five doors levied upon is also held therein to have been proven, since said doors are not mentioned in any of the’ *6deeds produced in support of tlie complaint, nor is it even shown that they form part of the realty acquired by the complainant in intervention by virtue of -the deed of April 27, 1901.
According to article 1530 of the Law of Civil Procedure, proceeding’s in intervention must be based upon the ownership of the property attached, and, therefore, to he maintainable, proof of ownership of the property claimed does not suffice, it "being further required, as a necessary condition, that said property be under attachment.
In view of the legal provisions cited by the trial court, and the act of March 12, 1903, establishing this Supreme Court as a court of appeals, we adjudge that, affirming the judgment appealed from as to the conclusions accepted, and reversing the rest, we should declare and do declare that the complaint in intervention of ownership presented by Federico Schroder lies with -respect to the movable property included in the deed of July 1, 1901, which has been attached in the compulsory proceedings instituted against Schulze & Co., for the recovery of taxes, said property being left at the free disposal of Schroder; and dismiss -the complaint as to the remaining movable property not included in said deed, or which, if included, is not covered by the attachment, the compulsory proceedings being allowed to continue as to the property attached which was not the subject-matter of aforesaid deed, with the costs of the trial to be taxed as usual, and those of the appeal imposed upon the appellant. The record is ordered to be returned to the District Court of Mayagiiez with the proper certificate.
Chief Justice Quiñones and Justices Figueras and Mac-Leary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.